Citation Nr: 1206085	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to March 10, 2011, for service-connected degenerative disc disease of the lumbar spine.  

2.  Entitlement to a rating in excess of 20 percent beginning March 10, 2011, for service-connected degenerative disc disease of the lumbar spine.  

3.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease, left wrist.  

4.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease, right knee.  

5.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease, left knee.  



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1999 to July 2003.  

This case came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO which continued 10 percent ratings for the above enumerated service-connected disabilities.  The Veteran perfected a timely appeal.  

During the pendency of the appeal, in a March 2011 rating decision, the RO granted an increased rating of 20 percent for the Veteran's lumbar spine disability, effective March 10, 2011.  As the 20 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to March 10, 2011, the Veteran's degenerative disc disease of the lumbar spine, with consideration of the Veteran's additional functional loss due to pain upon repetitive motion, caused forward flexion of the thoracolumbar spine to less than 30 degrees, but did not cause favorable ankylosis of the spine or the entire thoracolumbar, nor did it produce incapacitating episodes having a total duration of at least six weeks.  

2.  Beginning March 10, 2011, the Veteran's degenerative disc disease of the lumbar spine, even with consideration of the Veteran's complaints of pain, has not caused forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  There is no evidence of incapacitating episodes.

3.  The Veteran's degenerative joint disease, left wrist, has been manifested by dorsiflexion to 15 degrees.  There is no evidence of ankylosis.  

4.  The Veteran's degenerative joint disease, right knee, has been manifested by pain and objective findings of loss of motion from 0 to 90 degrees.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  

5.  The Veteran's degenerative joint disease, left knee, has been manifested by pain and objective findings of loss of motion from 0 to 100 degrees.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for degenerative disc disease of the lumbar spine prior to March 10, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.71a, Diagnostic Codes 5242 (2011).

2.  The criteria for a disability rating greater than 20 percent for degenerative disc disease of the lower lumbar spine beginning March 10, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .16, 4.71a, Diagnostic Codes 5242 (2011).

3.  The criteria for a disability rating greater than 10 percent for degenerative joint disease, left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214-5215 (2011). 

4.  The criteria for a disability rating greater than 10 percent for degenerative joint disease, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2011). 

5.  The criteria for a disability rating greater than 10 percent for degenerative joint disease, left knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Compliant notice was sent in May 2008.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, obtained medical examinations and opinions as to the severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This does not, however, preclude the assignment of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.   

The General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243 provides for the rating of disabilities of the spine. 

Under the General Rating Formula, 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237. 

Intervertebral disc syndrome may be evaluated either under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  Under Note (1), for purposes of evaluation under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.   

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left knees have been rated under Diagnostic Codes 5260-5010.  Diagnostic Code 5010, applicable to traumatic arthritis, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis is rated under DC 5003, which provides arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee. 

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of heft knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The Veteran is currently in receipt of a 10 percent evaluation under Diagnostic Code 5215 for chronic left wrist strain with a history of fracture. 

Handedness will be determined by the evidence of record or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand or the most severely injured hand of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69. 

Under Diagnostic Code 5215, a maximum 10 percent rating is assigned when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5215 (2011). 

Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2011).  A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  Id.  A 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id. 

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I. 

III.  Factual Background

In March 2008, the Veteran filed a claim for an increased evaluation for his service-connected degenerative joint disease of the lumbar spine, left wrist, and left and right knee.  A review of the medical and lay evidence during the relevant appeal period reveals the following signs and symptoms, in pertinent part, attributable to the Veteran's service-connected disabilities.  

The Veteran was afforded a VA examination in April 2008.  His bilateral knee, wrist and spine conditions were evaluated.  Symptoms of the left wrist joint were noted to be deformity, giving way, instability, pain, stiffness, and weakness.  No episodes of dislocation or subluxation were reported.  Severe flare-ups occurring once or twice per week were reported.  Physical examination of the left wrist revealed zero to 65 degrees of palmar flexion with beginning at zero degrees and ending at zero degrees.  Passive range of motion was from zero to 20 degrees with pain beginning and ending at zero degrees.  There was not additional loss of motion on repetitive use.  There was zero to 15 degrees of dorsiflexion (extension) with pain beginning and ending at zero degrees.  Passive range of motion was from zero to 20 degrees with pain beginning and ending at zero degrees.  Crepitus was noted in the left wrist.  The examiner diagnosed the Veteran with degenerative joint disease, left wrist.  

Symptoms of the left and right knee joint were noted to be deformity, giving way, instability, pain, stiffness, and weakness.  The Veteran denied episodes of dislocation or subluxation but did report daily or more often locking episodes.  Effusion in both joints was noted.  He indicated that he has severe flare-ups that occur once or twice per week.  

Physical examination of the right knee revealed active motion flexion from zero to 120 degrees with pain beginning at 90 degrees and ending at 120 degrees.  Passive flexion range of motion was from zero to 140 degrees.  Pain begins at 90 degrees and ends at 140 degrees.  There was no additional loss of motion on repetitive use.  Extension was to zero degrees with pain beginning and ending at zero degrees.  There was no additional loss of motion on repetitive use.  

Physical examination of the left knee revealed active motion flexion from zero to 100 degrees with pain beginning at 90 degrees and ending at 100 degrees.  Passive flexion range of motion was from zero to 140 degrees.  Pain begins at 90 degrees and ends at 140 degrees.  There was no additional loss of motion on repetitive use.  Extension was to zero degrees with pain beginning and ending at zero degrees.  There was no additional loss of motion on repetitive use.  Crepitus and painful movement were noted in both the left and right knee.  There were no bumps consistent with Osgood-Schlatters disease, mass behind the knee, clicks or snaps, grinding, instability, or patellar and meniscus abnormalities.  

The examiner diagnosed the Veteran with left and right knee degenerative joint disease.  

The Veteran's spine was also examined in April 2008.  The Veteran reported that his condition had gotten progressively worse since its onset.  The Veteran denied any history of hospitalizations or surgery, trauma to the spine, or history of neoplasm.  He also denied urinary incontinence, urinary urgency, urinary retention requiring catherization, urinary frequency, noctirua, fecal incontinence, numbness, parathesias, or unsteadiness.  The Veteran did report erectile dysfunction, leg or foot weakness and unsteadiness.  He reported a history of fatigue, decreased motion, stiffness, weakness, and pain.  He denied spasms.  

Examination of the muscles of the spine showed spasm, tenderness, and pain with motion on the left and right side.  There was no atrophy or weakness noted on the left or right side.  The examiner noted that the muscle spasm and tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Inspection of the spine revealed a normal posture, head position, and gait type.  There was symmetry in appearance.  There were no spinal curvatures noted.  Detailed motor and sensory examination revealed no abnormalities or defects.  Reflex examination noted hypoactive knee jerk on the right and left.  There was no ankylosis present.  

Flexion, active range of motion, was from zero to 70 degrees with pain beginning at zero degrees and ending at zero degrees.  Passive range of motion was from zero to 70 degrees with pain beginning at zero degrees and ends at zero degrees.  There was no pain on active, passive motion, and after repetitive use.  There were 50 to 70 degrees of additional loss of motion on repetitive use due to pain.  Extension, active range of motion, was from zero to 20 degrees with pain beginning at 10 degrees and evening at 20 degrees.  Passive range of motion was from zero to 20 degrees with pain beginning at 10 degrees and ending at 20 degrees.  There was 10 to 15 degrees of additional loss of motion on repetitive use due to pain.  

Lateral rotation and flexion was from zero to 30 degrees on active and passive motion with pain beginning and ending at zero degrees.  There was no additional loss of motion on repetitive use of the joint.  

The examiner noted that there were no medical certificates issued for strict bed rest during the last year due to acute intervertebral disc syndrome.  

The Veteran's left wrist, right and left knee, and spine were examined by the VA again in March 2011.  

With regards to his left wrist, the Veteran stated that the pain was progressively worse.  Upon physical examination of the left wrist tenderness, abnormal motion and guarding movement were noted.  There was not objective evidence of pain with active motion of the left wrist.  Left dorsiflexoin was from zero to 40 degrees, left palmar flexion was from zero to 58 degrees, left radial deviation was from zero to 15 degrees, left ulnar deviation is from zero to 30 degrees.  The examiner found that there was no objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of range of motion.  The examiner reviewed a September 2010 imaging study in which the impression noted was degenerative joint disease of the left wrist (radiocarpal joint) suspicious of posttraumatic changes.  The examiner diagnosed the Veteran with healed left wrist fracture with residual radiocarpal joint degenerative changes and mild range of motion loss.  

The Veteran reported the following joint symptoms for the left knee: giving way, instability, pain, stiffness, weakness, decreased speed of motion, and tenderness.  Upon physical examination there was tenderness and pain at rest.  There were clicks and snaps.  However, there was no crepitation, mass behind the knee, grinding, or instability noted.  No abnormal tendons, or bursae were noted either.  There were no abnormalities of the patellar or the meniscus noted.  The examiner found there was objective evidence of pain with active motion of the left knee.  The Veteran had flexion of the left knee from zero to 110 degrees and extension was normal at zero degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion but there were not additional limitation after three repetitions of range of motion.  The examiner reviewed and noted an April 2009 imaging study which showed varus deformity of the left knee and a June 2009 imaging study which showed that the Veteran had osteoarthritis of the left knee.  The examiner diagnosed the Veteran with left knee osteoarthritis.  

The Veteran reported the following joint symptoms for the right knee: giving way, pain, stiffness, decreased speed of joint motion, and tenderness.  Upon physical examination, there was tenderness, pain at rest. However, there was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, abnormal tendons, or bursae.  There were no abnormalities of the patellar or the meniscus noted.  The Veteran had flexion of the right knee from zero to 90 degrees and extension was normal at zero degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion but there were not additional limitation after three repetitions of range of motion.  The examiner reviewed and noted an April 2009 imaging study which showed that the Veteran's right knee was status post tibial osteotomy for correction of varus deformity.  The examiner diagnosed the Veteran with status post right knee medial opening wedge osteotomy and osteoarthritis.  

With respect to the Veteran's lumbar spine, he reported that his back pain has gotten progressively worse since its onset.  He denied any history of hospitalization or surgery, spine trauma, spine neoplasm, or spine condition flare-ups.  He also denied any history of urinary incontinence, urinary urgency, urinary retention requiring catherization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran also denied a history of fatigue, decreased motion, stiffness, or weakness.  The Veteran reported a history of spasm and spine pain and indicated that the location and distribution of pain was in the lumbar region.  He described the pain as deep and dull and moderate in severity.  He denied radiation of pain.  Upon physical examination of the spine, the Veteran had a normal posture.  His head position was normal and there was symmetry in appearance.  His gait was not normal and was noted to be antalgic.  There were no abnormal spine curvatures noted, including gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  There was no thoracolumbar spine ankylosis.  Examination of the muscles of the spine revealed that there was no spasm, weakness, or atrophy noted on either the left or right side. However, guarding, pain with motion, and tenderness were noted on the left and right side.  The examiner noted that the guarding and tenderness were severe enough to be responsible for the Veteran's abnormal gait.  

Upon active range of motion testing, the Veteran had flexion from zero to 45 degrees, extension from zero to 18 degrees, and left and right lateral flexion and roation to 30 degrees.  There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion but there were not additional limitations after three repetitions of range of motion.  Detailed reflex and motor examinations show that the Veteran had no deficiencies or abnormalities noted.  Nerves and muscle tone were found to be normal.  The examiner reviewed and noted a December 201 0 EMG study which concluded that the Veteran had prolonged left and absent right F waves, evidence of proximal nerve root compromise, radiculopathy at the right and left L4 and L5 levels and never root conditions (L4, L5) are subacute or chronic due to the presence of polyphasic potentials.  

The examiner diagnosed the Veteran with lumbar discogenic disease and bilateral L5 radiculopathy (by EMG).  

IV.  Analysis

1.  Lumbar Spine Prior to March 10, 2011

Given the evidence of record as it pertains to the March 2008 claim for increased rating, the Board finds that a disability rating of 40 percent is warranted for the Veteran's degenerative disc disease, lumbar spine, under the scheduler criteria prior to March 10, 2011.  

Although the Veteran's range of motion does not meet the criteria for a rating in excess of 10 percent under DC 5242 (as his forward flexion is greater than 60 degrees, both with pain and without pain, and the combined range of motion of the thoracolumbar spine is greater than 120 degrees and gait and spinal contour were within normal limits), the Board finds that a disability rating of 40 percent is warranted for the Veteran's lumbar spine disorder under DeLuca.  The June 2008 VA examiner noted that the Veteran suffered from 50 to 70 degrees of additional loss of motion of flexion after repetitive use.  Under the rating criteria, flexion of 30 degrees or less warrants a 40 percent rating.  

However, there is no evidence that the Veteran is entitled to a rating in excess of 40 percent for his degenerative disc disease of the lumbar spine prior to March 10, 2011.  The evidence of record does not show that the Veteran has unfavorable ankylosis of the entire spine or thoracolumbar spine.  

There is also no evidence of incapacitating episodes relating to intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.  Thus, a disability rating in excess of 40 percent is not warranted under either DC 5242 or DC 5243.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's spine disorder. 

As to whether the Veteran is entitled to a separate compensable disability rating for any associated neurological disability the Board notes that the Veteran was not diagnosed with a separate neurological disorder related to his service-connected back disorder prior to March 10, 2011.  Although the Veteran reported radiating pain and tingling of the right lateral leg at his June 2008 VA examination, detailed motor and sensory examination revealed no abnormalities.  

2.  Lumbar Spine Beginning March 10, 2011

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's degenerative disc disease of the lumbar spine beginning March 10, 2011, under the schedular criteria.  The Veteran's demonstrated range of motion does not meet the criteria for the next higher, 40 percent, rating under DC 5242 as his forward flexion is greater than 30 degrees, both with pain and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  During the March 2011 VA examination, the Veteran reportedly had 45 degrees of flexion.  There is also no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During the March 2011 VA examination the Veteran did not report any such episodes.  Thus, a disability rating greater than 20 percent under either DC 5242 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's back disorder.   

The Board also finds that a disability rating greater than 20 percent is not warranted for the Veteran's lumbar spine disorder under DeLuca.  While the March 2011 VA examiner noted pain on range of motion and objective evidence of pain following repetitive motion, there was no additional limitation after three repetitions of range of motion. 

As for the possibility of a separate rating for neurological impairment, the Board notes that by rating decision dated in March 2011 the RO granted service connection for lumbar radiculopathy of the right and left lower extremity and assigned a 10 percent rating.  Neurological impairment of the upper extremities has not been demonstrated.  The Board finds that the 10 percent rating for lumbar radiculopathy of the right and left lower extremity is appropriate and that a separate rating for neurological impairment of the upper extremities is not warranted. 

3.  Left Wrist

Given the evidence of record, the Board finds that disability rating greater than 10 percent is not warranted for the Veteran's degenerative joint disease of the left wrist under the schedular criteria.  The dorsiflexion to 15 degrees (June 2008 VA examination) and40 degrees of flexion (March 2011 VA examination) does not constitute a rating higher than 10 percent under DC 5215.  Furthermore, the Veteran is not shown to have favorable or unfavorable ankylosis of the left wrist any time during the course of this appeal to warrant a higher rating under Diagnostic Code 5214.  See 38 U.S.C.A. § 4 .71a, Diagnostic Code 5214 (2011). 

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's left wrist disability under DeLuca.  While the June 2008 and March 2011 VA examiner noted pain on range of motion there was no additional limitation after three repetitions of range of motion.   

4.  Right Knee

Given the evidence of record, the Board finds that disability rating greater than 10 percent is not warranted for the Veteran's degenerative joint disease of the right knee under the schedular criteria.  The flexion to 120 degrees (June 2008 VA examination) and 90 degrees of flexion (March 2011 VA examination) does not constitute a rating higher than 10 percent under DC 5260.  Furthermore, the Veteran had full extension in both June 2008 and March 2011 and is therefore not entitled to a separate rating for loss of extension under DC 5261.  Thus, a rating in excess of 10 percent for the right knee is not warranted. 

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such as instability and subluxation.  Thus, DC's 5256 and 5257 are not for application.  The Board notes that the Veteran reported locking and effusion at his June 2008 VA examination; however, there is no evidence that the Veteran has dislocated semilunar cartilage and therefore DC 5258 is not for application either.  

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's right knee disorder under DeLuca.  While the June 2008 and March 2011 VA examiner noted pain on range of motion there was no additional limitation after three repetitions of range of motion.   

5.  Left Knee

Given the evidence of record, the Board finds that disability rating greater than 10 percent is not warranted for the Veteran's degenerative joint disease of the left knee under the schedular criteria.  The flexion to 100 degrees (June 2008 VA examination) and 110 degrees of flexion (March 2011 VA examination) does not constitute a rating higher than 10 percent under DC 5260.  Furthermore, the Veteran had full extension in both June 2008 and March 2011 and is therefore not entitled to a separate rating for loss of extension under DC 5261.  Thus, a rating in excess of 10 percent for the left knee is not warranted. 

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent sublaxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such as instability and subluxation.  Thus, DC's 5256 and 5257 are not for application.  The Board notes that the Veteran reported locking and effusion at his June 2008 VA examination; however, there is no evidence that the Veteran has dislocated semilunar cartilage and therefore DC 5258 is not for application either.  

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's right knee disorder under DeLuca.  While the June 2008 and March 2011 VA examiner noted pain on range of motion there was no additional limitation after three repetitions of range of motion.   

6.  Extra-schedular Consideration

The June 2008 VA examination reported included the Veteran's report that his disabilities affected his occupational activities in that he was assigned different duties and had increased absenteeism.  The March 2011 VA examination report included the Veteran's report that his disabilities resulted in him losing two weeks of work during the last 12 months.  The competent medical evidence of record shows that the disabilities are primarily manifested by pain and some limitation of motion.  Additionally, the Veteran reported full-time employment for the last 5-10 years as a mailman.  

The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings based on limitation of motion.  See DCs 5214, 5215, 5242, 5243, 5260, and 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

ORDER

A rating of 40 percent prior to March 10, 2011, for service-connected degenerative disc disease of the lumbar spine is granted.  

Entitlement to rating in excess of 20 percent beginning March 10, 2011, for service-connected degenerative disc disease of the lumbar spine, is denied.  

Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease, left wrist, is denied.  

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease, right knee, is denied. 

Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease, left knee, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


